                Case 2:20-cv-00297-JLR Document 32 Filed 09/02/20 Page 1 of 7




 1                                                                              Hon. James L. Robart

 2
                                 UNITED STATES DISTRICT COURT
 3                              WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 4

 5   AURORA FINANCIAL GROUP, INC.,
 6                Plaintiff,
 7               vs.
                                                        No. 2:20-cv-00297-JLR
 8   MARY K. TOLLEFSON; MORTGAGE
     ELECTRONIC REGISTRATION SYSTEMS,
 9   INC., OCCUPANTS OF THE PROPERTY,
10                Defendants.
11
      MARY K. TOLLEFSON
12
                  Counter-Plaintiff,
13                                                      MOTION TO CERTIFY A QUESTION
                  vs.                                   OF LOCAL LAW TO THE WASHINGTON
14                                                      STATE SUPREME COURT
      AURORA FINANCIAL GROUP, INC.,
15
                  Counter-Defendants.
16                                                      Noted for Motion Calendar:

17                                                      September 18, 2020
                and
18
       FREEDOM MORTGAGE CORP., AND
19     MCCARTHY & HOLTHUS LLP.
20                Third-Party Defendants.
21

22

23

24

25   MOT. TO CERTIFY A QUESTION OF LOCAL LAW TO STATE           ARTHUR E. ORTIZ, ATTORNEY
                                                                 6015 CALIFORNIA AVE. S.W., N O. 203
     SUPREME COURT                                                  SEATTLE , WASHINGTON 98136
26   Page - 1                                                TEL 206-898-5704      arthur@aeolegal.com
                   Case 2:20-cv-00297-JLR Document 32 Filed 09/02/20 Page 2 of 7




                                I. INTRODUCTION AND SUMMARY OF THE ISSUE
 1
      Counter-Plaintiff, Mary K. Tollefson, through her attorney, Arthur E. Ortiz, respectfully requests that
 2
     the Court certify the following question of Washington State Law to the Washington State Supreme
 3
     Court;
 4
                       Whether Washington’s Foreclosure Fairness Act’s (“FFA”) plain language at
 5                     RCW 61.24.135(2) includes or excludes third-party defendants like McCarthy
                       Holthus LLP (“M&H”) where the FFA states, "[i]t is an unfair or deceptive
 6
                       act ...for any person or entity to: (a) Violate the duty of good faith under RCW
 7                     61.24.163."
 8
      RCW 61.24.135(2)
 9

10
                                                II. PERTINENT FACTS
11
      The dispute stems from a foreclosure mediator’s certification at the conclusion of the parties
12
     foreclosure mediation effort to resolve counter-plaintiff’s mortgage default. Twice such efforts resulted
13
     in a foreclosure mediator certifying co-defendants’ lack of good faith in foreclosure mediation.
14
     McCarthy Holthus LLP (“M&H”) represented the then beneficiary Aurora Financial and Freedom
15
     Mortgage, Aurira’s servicer agent. When the foreclosure mediators certified the parties foreclosrue
16
     mediation participation, the mediator included M&H as a participant but was not denoted as the
17
     beneficiary. After the second foreclosure mediation certification indicating counter-defendants’
18
     collective lack of good faith, counter-plaintiff removed and filed the instant counterclaims against
19
     counter-defendants. On August 19, 2020, the court in this case issued an order dismissing counter-
20
     plaintiff’s Consumer Protection Act (“CPA”) claims stating,
21
                   Indeed, the Foreclosure Mediation Report/Certification that Ms. Tollefson attaches
22                 to her initial answer and cites in her amended answer finds only the "beneficiary" or
                   Freedom Mortgage to be "not in good faith." (See Ans. Ex. F at 002, 005
23
                   (capitalization omitted).) Further, pursuant to the Foreclosure Mediation
24

25      MOT. TO CERTIFY A QUESTION OF LOCAL LAW TO STATE                       ARTHUR E. ORTIZ, ATTORNEY
                                                                                6015 CALIFORNIA AVE. S.W., N O. 203
        SUPREME COURT                                                              SEATTLE , WASHINGTON 98136
26      Page - 2                                                            TEL 206-898-5704      arthur@aeolegal.com
                 Case 2:20-cv-00297-JLR Document 32 Filed 09/02/20 Page 3 of 7



                 Report/Certification, MH was not a party to the mediation but rather only appeared
                 as Freedom Mortgage's attorney. (See id. at 001, 004.) Thus, the court does not

 1               find Ms. Tollefson's allegation that MH was found to be "not in good faith" during
                 the foreclosure mediation to be plausible and disregards it.
 2

 3   Aurora Financial Group v. Tollefson, C20-0297-JLR, Dkt. No. 30, pg. 12 (U.S.D.C., W.D. Wash., Aug.

 4   19, 2020). The Court’s decision with regard to counter-plaintiff’s CPA claims against M&H at Dkt. No.

 5   30, conflicts with recent decisions regarding interpretation of the same portion of the state statute;

 6   namely, Washington’s FFA, at RCW 61.24.135(2).

 7           Two courts in the U.S. Western District of Washington previously clarified what the plain

 8   language of the FFA at RCW 61.24.135(2) meant. Neither agreed with this court and neither found

 9   that the FFA limits the requirement of good faith to just the beneficiary, but rather, the FFA

10   contemplates the acts of "any person or entity," under the ambit of the FFA’s duty of good faith under

11   RCW 61.24.135(2). See Minie v. Selene Finance et al, 3:18-cv-5364-RJB, Dkt. No. 48, pg. 16,

12   (U.S.D.C., W.D. Wash., Jan. 15, 2019). Also in Smith v. Bank of New York Mellon, et al, the court

13   clarified that where, “[P]laintiff attached to her complaint a certification signed by the mediator, which

14   states that M&C represented the beneficiary in the mediation, and that the beneficiary "failed to

15   timely participate,"" the court found that, “[P]laintiff has sufficiently alleged a per se unfair or

16   deceptive act in trade or commerce under Revised Code of Washington§ 61.24.13 5(2).”Smith v.

17   Bank of New York Mellon, et al, 2:19-cv-0538-JCC, pg. 5, ((U.S.D.C., W.D. Wash., July 9, 2019.)

18

19                                      III.    AUTHORITY & ARGUMENT

20           This Motion is made pursuant to the Federal Court Local Law Certificate Procedure Act

21   (RCW 2.20 et. seq.), Washington Rules of Appellate Procedure 16.16, and the files and records

22   herein. This court’s decision at Dkt. No. 30, creates a split in the Western District as to who falls

23   under the category, "any person or entity," under the FFA’s requirement that participants in

24

25    MOT. TO CERTIFY A QUESTION OF LOCAL LAW TO STATE                          ARTHUR E. ORTIZ, ATTORNEY
                                                                              6015 CALIFORNIA AVE. S.W., N O. 203
      SUPREME COURT                                                              SEATTLE , WASHINGTON 98136
26    Page - 3                                                            TEL 206-898-5704      arthur@aeolegal.com
                   Case 2:20-cv-00297-JLR Document 32 Filed 09/02/20 Page 4 of 7



     foreclosure mediation, participate in good faith. RCW 61.24.135(2). Currently whether drafting

     affirmative or defensive pleadings, party counsel must contend with this split until resolved. Absent
 1
     certification to the Washington Supreme Court, the task of this court would be to interpret RCW
 2
     61.24.135(2) as it believes the Washington Supreme Court would do.Planned Parenthood of Idaho
 3
     v. Wasden, 376 F.3d 908, 925 (9th Cir. 2004)(when "construing a state statute, our role is to interpret
 4
     the law as would the Idaho Supreme Court.") Certification will serve the interests of efficiency and
 5
     economy by saving, "time, energy, and resources and help[ing] build cooperative judicial
 6
     federalism." Lehman Bros. v. Schein, 416 U.S. 386, 391 (1974). The question is appropriate for final
 7
     resolution before the Washington Supreme Court.
 8
             The Washington Supreme Court may entertain a petition to determine a question of law
 9
     certified to it under the Federal Court Local Law Certificate Procedure Act, RCW 2.60 if:
10
                      (1) the question of state law is one which has not been clearly determined; and
11
                      (2) the question of law does not involve a question determined by reference to the
12
                      United States Constitution. Wash. RAP§ 16.16.; RCW 2.60 et. seq.
13
     Procedure on certification to the Supreme Court is governed by RCW 2.60 et. seq. and may be
14
     invoked by the federal court or interested party on motion. RCW 2.60.030(1). The decision whether
15
     to answer a certified question is within the discretion of the Washington Supreme Court; however,
16
     the court lacks jurisdiction to go beyond the question certified.Broad v. Mannesmann Anlagenbau,
17
     A.G.,141 Wash.2d 670, 10 P.3d 371 (Wash. 2000) "Certification procedure shall include and be
18
     upon the 'record"' RCW 2.60.30(2). The "record", must include
19
             (a)      a stipulation of facts approved by the federal court; and
20
             (b)      a statement of the question of law certified for answer.
21
     RCW 2.60.010(4)(a)-(b)1
22
     1         The Court may also include a "supplemental record" consisting of "the original or copies of any other
23   portion of the proceedings, pleadings and testimony before the federal court deemed desirable by the Supreme
     Court in the determination of the local law question certified for answer." RCW 2.60.
24

25    MOT. TO CERTIFY A QUESTION OF LOCAL LAW TO STATE                       ARTHUR E. ORTIZ, ATTORNEY
                                                                              6015 CALIFORNIA AVE. S.W., N O. 203
      SUPREME COURT                                                              SEATTLE , WASHINGTON 98136
26    Page - 4                                                            TEL 206-898-5704      arthur@aeolegal.com
                 Case 2:20-cv-00297-JLR Document 32 Filed 09/02/20 Page 5 of 7



                     A.      Briefing Schedule

            The Plaintiff requests that the Court adopt the briefing schedule on a certified question found
 1
     at RCW 2.60.030(4). Once the "record" has been filed with the Supreme Court, the moving party in
 2
     the federal court shall file and serve its brief on the question certified within thirty days (30) after the
 3
     filing of the record in the Supreme Court, response briefs must be filed twenty (20) days later, and
 4
     reply brief shall then be filed within ten (10) days. RCW 2.60.030(4)
 5

 6
                     B.      Argument for Washington Supreme Court
 7
            Under Washington law, the primary objective in statutory interpretation "is to ascertain and
 8
     give effect to the intent of the legislature." King County v.Taxpayers of King County, 104 Wn.2d 1, 5,
 9
     700 P.2d 1143 (1985) (quoting Janovich v. Herron, 91 Wn.2d 767, 771, 592 P.2d 1096, (1979)). In
10
     interpreting a statute, the court examines the statute’s language, as well as, that of closely related
11
     statutes in light of the legislative purpose. Cockle v. Dept. of labor & Industries, 142 Wn.2d 801, 807,
12
     16 P.3d 583, (2001). If the statute is unambiguous, the court must give effect to its plain meaning s
13
     an expression of legislative intent. Campbell & Gwinn, 146 Wn.2d at 9-10, 43 P.3d 4. “[T]he court
14
     shouls assumwe that the legislature means exactly what it says. Plain words do not reuire
15
     construction.” City of Kent v. Jamkins, 99 Wn. App. 287, 290, 992 P.2d 1045 (2000). Here the statute
16
     is unambiguous, it states,
17
                 It is an unfair or deceptive act in trade or commerce and an unfair method of
18               competition in violation of the consumer protection act, chapter 19.86 RCW, for any

19               person or entity to: (a) Violate the duty of good faith under RCW 61.24.163….

20
     RCW 61.24.135(2). To disregard “any person or entity” and begin exempting parties who participate
21
     in foreclosure mediation from the duty of good faith because they are not parties to the mortgage or
22
     are just agents of the beneficiary, circumvents the Foreclosure Fairness Act’s unambiguous words
23

24

25    MOT. TO CERTIFY A QUESTION OF LOCAL LAW TO STATE                      ARTHUR E. ORTIZ, ATTORNEY
                                                                             6015 CALIFORNIA AVE. S.W., N O. 203
      SUPREME COURT                                                             SEATTLE , WASHINGTON 98136
26    Page - 5                                                           TEL 206-898-5704      arthur@aeolegal.com
                 Case 2:20-cv-00297-JLR Document 32 Filed 09/02/20 Page 6 of 7



     that the duty of good faith under RCW 61.24.163 applies to “any person or entity.” RCW

     61.24.135(2).
 1

 2
                                             IV.     Conlcusion
 3
            For these and all the above reasons, counter-plaintiff requests that this court enter an Order
 4
     certifying the above stated question to the Washington Supreme Court.
 5

 6
                          Dated this 1st day of September, 2020
 7

 8

 9
                          Arthur Ortiz, WSBA 26676
10                        Attorney for counter-plaintiff, Mary K. Tollefson
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25    MOT. TO CERTIFY A QUESTION OF LOCAL LAW TO STATE                  ARTHUR E. ORTIZ, ATTORNEY
                                                                         6015 CALIFORNIA AVE. S.W., N O. 203
      SUPREME COURT                                                         SEATTLE , WASHINGTON 98136
26    Page - 6                                                       TEL 206-898-5704      arthur@aeolegal.com
                Case 2:20-cv-00297-JLR Document 32 Filed 09/02/20 Page 7 of 7




                                         CERTIFICATE OF SERVICE
 1
           I hereby certify that on the date given below, I electronically filed the foregoing
 2
           MOTION TO CERTIFY QUESTION OF LOCAL LAW TO STATE COURT with the
 3
           Clerk of the Court using the CM/ECF system which will send electronic notification of
 4
           such filing to the following person(s):
 5

 6   Synova M. L. Edwards, WSBA 43063                Joseph Ward McIntosh, WSBA No. 39470
     Attorney for Aurora Financial Group, Inc.,      Attorney for McCarthy Holthus, LLP
 7   and Freedom Mortgage Corp.                      McCarthy Holthus, LLP
     Wright Finlay & Zak, LLP                        108 1st Ave., Ste. 300
 8   612 S. Lucile Street, Suite 300                 Seattle, WA 98104-2104
     Seattle, WA 98108                               Tel.: (206) 596-4856
 9   Phone: (206) 946-8109                           Email: jmcintosh@mccarthyholthus.com
     Facsimile: (949) 608-9142
10   Email: smledwards@wrightlegal.net

11

12                        DATED this 1st day of September, 2020.

13

14

15

16                        Arthur Ortiz, WSBA 26676
                          Attorney for defendant, Mary K. Tollefson
17

18

19

20

21

22

23

24

25   MOT. TO CERTIFY A QUESTION OF LOCAL LAW TO STATE                    ARTHUR E. ORTIZ, ATTORNEY
                                                                          6015 CALIFORNIA AVE. S.W., N O. 203
     SUPREME COURT                                                           SEATTLE , WASHINGTON 98136
26   Page - 7                                                         TEL 206-898-5704      arthur@aeolegal.com
